PER CURIAM.
The final order under review is affirmed.1 We agree with the trial court that
“... the time frame required by the Dade County Home Rule Charter, Article 5, Section 5.03, for the placing of a City Charter Amendment on the ballot for its citizens has not been complied with by the CITY OF MIAMI in that Ordinance No. 9776 was not passed and adopted on second and final reading until January 19, 1984, and therefore was not submitted to the electors timely."
Affirmed.

. This opinion is not to be construed as passing upon the validity of any other provision of the final order under review, except that quoted in this opinion.